Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
This communication is responsive to Amendment, filed 07/18/2022.
 	Claims 1, 3-10, 12-20 are pending in this application. Claims 2, 11 were previously cancelled. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cafarella et al. (US Pub No. 2011/0191276), in view of Shinn et al. (US Pub No. 2018/0300310).
As to claims 1, 10, 15, Cafarella teaches a system, comprising:
a memory that stores computer executable components (i.e. The system includes a memory in which a plurality of machine instructions are stored, and a storage in which a corpus of text are stored, [0014]); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (i.e. The processor executes the machine instructions stored in the memory to carry out a plurality of functions that are generally consistent with the steps of the method discussed above, [0014]):
	a knowledge extraction component, operatively coupled to the processor (i.e. FIG. 2A illustrates an exemplary portion of an extraction graph (not all edges for these nodes are shown); an edge points from the first node or object in a tuple, toward a second node or object, [0018]; each concrete or abstract tuple was judged as true or false, based on whether it was consistent with the truth value of the sentence from which it was extracted, [0080]), that:
		selects between inconsistent noise, generic noise and factually false noise as a type of noise comprised within a knowledge graph (i.e. Each evaluator first judged whether the relation was well-formed ... An example of a tuple whose arguments are not well-formed is (29, dropped, instruments), [0078]; Concrete means that the truth of the tuple is grounded in particular entities, for example, (Tesla, invented, coil transformer). Abstract tuples are underspecified, such as (Einstein, derived, theory), or refer to entities specified elsewhere, but imply properties of general classes, such as (executive, hired by, company), [0079]); and
		autonomously, employing computer-based artificial intelligence, classifies the type of noise comprised within the knowledge graph, wherein the type of noise is generated by an information extraction process (i.e. extracting relational information from a corpus of text without supervision or the use of predefined templates, [0011]; Each tuple in the training data is labeled as either trustworthy or not trustworthy in regard to a relationship between the plurality of objects comprising the tuple, [0013]; FIG. 3 is a graph providing an overview of the tuples extracted from a 9 million Web page corpus, [0020]).
Cafarella does not seem to specifically teach " computer-based artificial intelligence".
Shinn teaches this limitation (i.e. A starting node of an artificial intelligence memory graph data structure is selected to begin a search for one or more supporting knowledge data nodes associated with the classified components, wherein the artificial intelligence memory graph comprises one or more data nodes, [0029]).
It would have been obvious to one of ordinary skill of the art having the teaching of Cafarella, Shinn before the effective filing date of the claimed invention to modify the system of Cafarella to include the limitations as taught by Shinn. One of ordinary skill in the art would be motivated to make this combination in order to traverse the nodes of a memory graph data structure to identify relevant data nodes in view of Shinn ([0074]), as doing so would give the added benefit of retaining relevant nodes and filtering irrelevant nodes from consideration as taught by Shinn ([0074]).

As to claims 3, 12, 17, Cafarella teaches the computer executable components further comprise:
an inconsistent component, operatively coupled to the processor, that identifies a knowledge based triple comprised within the knowledge graph as inconsistent noise by ontology mapping the knowledge graph to a second graph and analyzing an axiom of the ontology mapping (i.e. X and Y are well-formed arguments for the relation r if X and Y are of a "type" of entity that can form a relation (X, r, Y). An example of a tuple whose arguments are not well-formed is (29, dropped, instruments), [0078]; Once the Self-Supervised Learner has found and labeled a set of tuples of the form t=(e.i, i,j, e.j), it maps each such tuple to a feature vector representation. All features are domain independent, and can be evaluated at extraction time without the use of a parser, [0046]).

As per claim 4, Cafarella teaches the system of claim 3, wherein the axiom defines a formal conceptualization selected from a group consisting of a domain type of the knowledge graph and a range type of the knowledge graph (i.e. domain-independent context, with a very large number of relations and entities of widely varying types, [0081]).
Cafarella does not seem to specifically teach a range type.
Shinn teaches this limitation as the generated artificial intelligence (AI) problem uses a predefined problem domain, [0055]; Words outside the range are considered obscure forms and are not match material for determining supporting knowledge, [0084].

As per claim 5, Cafarella teaches the system of claim 4, wherein the inconsistent component analyzes a plurality of axioms of the ontology mapping, wherein the axiom is from the plurality of axioms, and wherein a second axiom from the plurality of axioms defines a common pattern (i.e. Once the Self-Supervised Learner has found and labeled a set of tuples of the form t=(e.i, i,j, e.j), it maps each such tuple to a feature vector representation. All features are domain independent, and can be evaluated at extraction time without the use of a parser, [0046]; patterns for controlling extraction of the relational information, [0014]).

As to claims 6, 13, 19, Cafarella teaches the computer executable components further comprise:
a generic component, operatively coupled to the processor, that identifies a knowledge based triple comprised within the knowledge graph as generic noise based on a presence of a common noun comprising the knowledge base triple (i.e. Concrete means that the truth of the tuple is grounded in particular entities, for example, (Tesla, invented, coil transformer), [0079]; each concrete or abstract tuple was judged as true or false, based on whether it was consistent with the truth value of the sentence from which it was extracted, [0079]).

As per claim 7, Cafarella teaches the system of claim 6, wherein the generic component determines whether the knowledge based triple comprises the common noun using a natural language processing tool to perform part-of-speech tagging (i.e. Examples of features include the presence of part-of-speech tag sequences in the relation i,j, the number of tokens in r.i, j, the number of stop words in i,j, whether an object e is found to be a proper noun, the part-of-speech tag to the left of e.i, and the part-of-speech tag to the right of e.j, [0046]).

As per claim 8, Cafarella teaches the system of claim 1, wherein the computer executable components further comprise:
a factual component, operatively coupled to the processor, that identifies a knowledge based triple comprised within the knowledge graph as factually false noise based on a search for evidence in a second knowledge graph that confirms a correctness of the knowledge base triple (i.e. each concrete or abstract tuple was judged as true or false, based on whether it was consistent with the truth value of the sentence from which it was extracted, [0080]; Once the Self-Supervised Learner has found and labeled a set of tuples of the form t=(e.i, i,j, e.j), it maps each such tuple to a feature vector representation. All features are domain independent, and can be evaluated at extraction time without the use of a parser, [0046]).

As per claim 9, Cafarella teaches the system of claim 8, wherein the factual component uses a disambiguation technique and relation mapping technique to perform the search (i.e. each concrete or abstract tuple was judged as true or false, based on whether it was consistent with the truth value of the sentence from which it was extracted, [0080]; Abstract tuples are underspecified, such as (Einstein, derived, theory), or refer to entities specified elsewhere, but imply properties of general classes, such as (executive, hired by, company), [0079]).

As to claims 14, 20, Cafarella teaches:
identifying, by the system, the third knowledge base triple comprised within the knowledge graph as the factually false nose based on a search for evidence in an external knowledge graph that that confirms a correctness of the third knowledge base triple (i.e. each concrete or abstract tuple was judged as true or false, based on whether it was consistent with the truth value of the sentence from which it was extracted, [0080]; Abstract tuples are underspecified, such as (Einstein, derived, theory), or refer to entities specified elsewhere, but imply properties of general classes, such as (executive, hired by, company), [0079]).

As per claim 16, Cafarella teaches the computer program product of claim 15, wherein the program instructions cause the processor to classify the type of noise as a noise selected from a group consisting of inconsistent noise, generic noise, and factually false noise (i.e. Each evaluator first judged whether the relation was well-formed ... If a tuple was found to possess a well-formed relation, it was then judged to see if the arguments were reasonable for the relation. X and Y are well-formed arguments for the relation r if X and Y are of a "type" of entity that can form a relation (X, r, Y). An example of a tuple whose arguments are not well-formed is (29, dropped, instruments), [0078]).

As per claim 18, Cafarella teaches the computer program product of claim 17, wherein the ontology mapping is performed in a cloud computing environment (i.e. abstract assertions are useful for ontology learning and other applications, [0080]).

	Response to Arguments
Applicant's arguments with respect to claims 1, 3-10, 12-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153